Dickerson, J.
The plaintiff contracted with the Red Line Company, consisting of several railroad companies, including the defendant company, to transport a quantity of corn from Delevan, Ohio, to East Boston, Mass. The corn was intended for Spring-vale, Maine, but by mistake of the shipper, or of the clerk of the railroad company at Toledo, Ohio, was billed to Springvale, N. H. By mistake of the agents of the Red Line Company at Toledo, the word “Springfield” was substituted for “Springvale” in the way bill. Upon its arrival at East Boston one car-load of the corn was sent to West Andover, N. H., the nearest railroad sta*189tion to Springfield, N. EL, there being none in that town. The corn was sent back to East Boston, where the plaintiff demanded its delivery to him upon his tender of payment of all the charges from Delevan to East Boston, which the defendants declined to do unless the plaintiff would also pay the charges incurred by the trip from East Boston to West Andover and back. Upon the plaintiff’s refusal to do this, the defendants sold the corn at public auction, after notice to the plaintiff, against his protest, and tendered the balance to him after deducting charges, which he declined to receive.
Held, that the plaintiff was not liable to pay the charges incurred in transporting the corn from East Boston to West Andover and back, and that the refusal of the defendants to deliver it to him upon his tender of the amount of the charges from Delevan to East Boston, and their sale of it constituted a conversion of the corn for which they are liable in trover.

Exceptions overruled.

Appleton, C. J., Walton, Barrows, Yirgin and Peters, JJ., concurred.